Exhibit 10.4

APPALACHIAN BANCSHARES, INC.

AMENDED AND RESTATED

EMPLOYEE STOCK OWNERSHIP TRUST

(Effective January 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  NAME AND ACCEPTANCE    1

Sec. 1.01.

       NAME    1

Sec. 1.02.

       ACCEPTANCE    2

ARTICLE II

  MANAGEMENT AND CONTROL OF TRUST FUND    2

Sec. 2.01.

       TRUST FUND    2

Sec. 2.02.

       PLAN ADMINISTRATION    2

Sec. 2.03.

       EXERCISE OF TRUSTEE’S DUTIES    2

Sec. 2.04.

       GENERAL POWERS    3

Sec. 2.05.

       RESPONSIBILITY OF TRUSTEE    7

Sec. 2.06.

       COMPENSATION AND EXPENSES    7

Sec. 2.07.

       CONTINUATION OF POWERS UPON TRUST TERMINATION    7

ARTICLE III

  PROVISIONS RELATED TO INVESTMENT OF TRUST FUND    8

Sec. 3.01.

       INVESTMENT OF TRUST FUND    8

Sec. 3.02.

       STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS    8

Sec. 3.03.

       VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS    9

Sec. 3.04.

       DISTRIBUTION OF TRUST FUND    9

Sec. 3.05.

       PUT OPTION    9

Sec. 3.06.

       PARTICIPANT LOANS    9

Sec. 3.07.

       INACTIVE PARTICIPANT    9

ARTICLE IV

  VALUATION OF TRUST FUND    10

ARTICLE V

  NO REVERSION TO EMPLOYER    10

ARTICLE VI

  CHANGE OF TRUSTEE    11

Sec. 6.01.

       RESIGNATION OF THE TRUSTEE    11

Sec. 6.02.

       REMOVAL OF THE TRUSTEE    11

Sec. 6.03.

       DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE    11

Sec. 6.04.

       FILLING TRUSTEE VACANCY    12

ARTICLE VII

  ADDITIONAL EMPLOYERS    12

ARTICLE VIII

  AMENDMENT AND TERMINATION    12

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page

Sec. 8.01.

       AMENDMENT    12

Sec. 8.02.

       TERMINATION    12

ARTICLE IX

  INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND APPOINTMENT OF
ANCILLARY TRUSTEE    13

Sec. 9.01.

       INDEMNIFICATION    13

Sec. 9.02.

       LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, ANCILLARY TRUSTEE OR
INDEPENDENT FIDUCIARY APPOINTED    15

Sec. 9.03.

       APPOINTMENT OF AN INVESTMENT MANAGER OR AN ANCILLARY TRUSTEE    15

Sec. 9.04.

       PARTIES TO LITIGATION    16

ARTICLE X

 

MISCELLANEOUS

   16

Sec. 10.01.

       DISAGREEMENT AS TO ACTS    16

Sec. 10.02.

       PERSONS DEALING WITH TRUSTEE    16

Sec. 10.03.

       THIRD PARTY AND MULTIPLE TRUSTEES    17

Sec. 10.04.

       BENEFITS MAY NOT BE ASSIGNED OR ALIENATED    17

Sec. 10.05.

       EVIDENCE    17

Sec. 10.06.

       WAIVER OF NOTICE    17

Sec. 10.07.

       COUNTERPARTS    17

Sec. 10.08.

       GOVERNING LAWS AND SEVERABILITY    17

Sec. 10.09.

       SUCCESSORS    17

Sec. 10.10.

       ACTION    18

Sec. 10.11.

       CONFORMANCE WITH PLAN    18

Sec. 10.12.

       HEADINGS    18

 

-ii-



--------------------------------------------------------------------------------

APPALACHIAN BANCSHARES, INC.

AMENDED AND RESTATED

EMPLOYEE STOCK OWNERSHIP TRUST

THIS TRUST AGREEMENT, made as of the date hereof, by and between the ESOP
Committee, Appalachian Bancshares, Inc., a Georgia corporation (the “Company”),
and Reliance Trust Company, a Georgia bank and trust company, not in its
corporate capacity but solely in its capacity as trustee, and its successors and
assigns in the trust hereby evidenced (the “Trustee”).

WITNESSETH THAT:

WHEREAS, the Company now desires to amend and restate the Plan into two separate
documents, the Appalachian Bancshares, Inc. Employee Stock Ownership Plan With
401(k) Provisions (“Plan”) and the Appalachian Bancshares, Inc. Employee Stock
Ownership Trust (“Trust”) for the benefit of certain of its employees and their
beneficiaries, effective January 1, 2008;

WHEREAS, the Trustee accepts the Trust, which is and becomes a part of the Plan,
and agrees to perform the obligations set forth in this Trust;

WHEREAS, the Trust shall be interpreted, whenever possible, to comply with the
terms of the Code, ERISA, and all formal Regulations and rulings; and

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Plan.

NOW, THEREFORE, pursuant to the authority delegated to the undersigned officers
of the Company by resolution of its board of directors (the “Board of
Directors”) and the authority delegated to the Trustee under the Trust;

IT IS AGREED, by and between the parties hereto, that the trust provisions
contained herein shall constitute the agreement between the Company and the
Trustee in connection with the Plan and the Trust;

IT IS FURTHER AGREED, that the Trustee hereby accepts its appointment as such
under this Trust on the date hereof; and

IT IS FURTHER AGREED, by and between the parties hereto as follows:

ARTICLE I

NAME AND ACCEPTANCE

Sec. 1.01. NAME. This Trust Agreement and Trust hereby shall be known as the
“Appalachian Bancshares, Inc. Employee Stock Ownership Trust (amended and
restated effective January 1, 2008).”



--------------------------------------------------------------------------------

Sec. 1.02. ACCEPTANCE. The Trustee accepts the Trust established and continued
herein which is and becomes part of the Plan and agrees to perform the
obligations imposed under this Trust Agreement.

ARTICLE II

MANAGEMENT AND CONTROL OF TRUST FUND

Sec. 2.01. TRUST FUND. The “Trust Fund” as of any date means all property of
every kind held or acquired by the Trustee pursuant to this Trust. “Trust Fund”
is also referred to as “Trust Assets.” The Trustee may manage, administer and
invest all contributions made to the Trust by the Employer or Employers under
the Plan as one Trust Fund. If, for any reason, it becomes necessary to
determine the portion of the Trust Fund allocable to Employees and former
Employees of any Employer as of any date, the Trustee shall specify such date as
an Accounting Date, and after all adjustments required under the Plan as of that
Accounting Date have been made, the portion of the Trust Fund attributable to
such Employees and former Employees shall be determined and shall consist of an
amount equal to the aggregate of the Account Balances of Employees and former
Employees of that Employer plus an amount equal to any allocable contributions
made by that Employer since the close of the immediately preceding Plan Year.

Sec. 2.02. PLAN ADMINISTRATION. The Plan shall be administered by the ESOP
Committee. The Trustee shall be fully protected in relying on any communication
sent by any authorized person and shall not be required to verify the accuracy
or validity of any signature. Notwithstanding the provisions herein, the Trustee
(i) shall act in accordance with its obligations under ERISA and the Plan; and
(ii) is the sole discretionary fiduciary with respect to borrowing money for the
purpose of purchasing Employer Securities and for the purchase or sale of
Employer Securities.

Sec. 2.03. EXERCISE OF TRUSTEE’S DUTIES. The Trustee shall discharge its duties
hereunder solely in the interest of Plan Participants and other persons entitled
to benefits under the Plan, and:

(a) for the exclusive purpose of:

(i) providing benefits to Participants and other persons entitled to benefits
under the Plan; and

(ii) defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

(c) in accordance with the documents and instruments governing the Plan unless,
in the good faith judgment of the Trustee, the documents and instruments are not
consistent with the provisions of the Code and ERISA.



--------------------------------------------------------------------------------

Sec. 2.04. GENERAL POWERS. The Trustee has full discretion and authority with
regard to the investment and reinvestment of the Trust Fund, except as to the
Stock Bonus Plan Portion of the Trust Fund in Employer Securities, as provided
in the Plan, except with respect to Trust Assets under the control or direction
of a properly appointed Investment Manager or with respect to Trust Assets
properly subject to Employer investment, subject to any investment policy
established by the Company and except that the Trustee shall have no discretion
or authority with regard to portions of the Trust Fund that are invested by
Participants and beneficiaries as part of a self-directed brokerage program.
Subject to the provisions of Sections 2.02, 2.03 and Article III herein, with
respect to the Trust Fund, the Trustee shall have, but shall not be limited to,
the following powers, rights and duties in addition to those provided elsewhere
in this Trust, the Plan or by law:

(a) To invest the Stock Bonus Plan Portion of the Trust Fund in Employer
Securities, as provided in the Plan, (provided the Trustee does not pay in
excess of adequate consideration, as defined by ERISA) and to invest or reinvest
the portion of the Profit Sharing Plan Portion of the Trust Fund in any common
or preferred stocks, open-end or closed-end mutual funds, money market funds,
put and call options traded on a national exchange, United States retirement
plan bonds, corporate bonds, debentures, convertible debentures, commercial
paper, U.S. Treasury bills, U.S. Treasury notes and other direct or indirect
obligations of the United States Government or its agencies, improved or
unimproved real estate situated in the United States, limited partnerships,
limited liability companies, insurance contracts of any type, mortgages, notes
or other property of any kind, real or personal, and to buy or sell options on
common stock on a nationally recognized exchange with or without holding the
underlying common stock, to buy and sell commodities, commodity options and
contracts for the future delivery of commodities, and to make any other
investments the Trustee deems appropriate, as a prudent person would do under
like circumstances with due regard for the purposes of the Plan. Any investment
made or retained by the Trustee in good faith is proper but must be of a kind
(with the exception of Employer Securities) constituting a diversification
considered by law suitable for trust investments;

(b) To retain in cash (pending investment, reinvestment or the distribution of
Dividends), as directed by the ESOP Committee such reasonable amount as may be
required to satisfy liquidity needs of the Trust and for the proper
administration of the Trust and to invest such cash as provided in Section 3.01
herein, provided, however, the Trustee may retain reasonable amounts of cash, in
their discretion, without any liability for interest;

(c) To invest at a reasonable rate of interest or in a common trust fund, as
described in Code Section 584, or in a collective investment fund, the
provisions of which govern the investment of such assets and which the Plan
incorporates by this reference and which conforms to the rules of the
Comptroller of the Currency;

(d) To lease for oil, gas and other mineral purposes and to create mineral
severances by grant or reservation; to pool or unitize interests in oil, gas and



--------------------------------------------------------------------------------

other minerals; and to enter into operating agreements and to execute division
and transfer orders;

(e) To provide information available to the Trustee to enable the Company to
file all tax returns required for the Trust and Plan required of the Trustee;

(f) To receive and to hold all contributions paid to it under the Plan;
provided, however, that the Trustee shall have no duty to require any
contributions to be made to the Trust, and shall have no duty to require that
the ESOP Committee is remitting to the Trust on a timely basis those
contributions made by the Employer that are, or are required under state or
federal law to be, subject to a salary reduction agreement between a Participant
and the Company, to determine that the contributions received by it comply with
the provisions of the Plan or with any resolution of the Board providing
therefor;

(g) To make distributions from the Trust, at such times and in such amounts of
Company stock and/or cash, to the persons entitled thereto under the Plan. Any
undistributed portion of a Participant’s Account under the Plan shall be
retained in the Trust. If distribution is made in the form of Company stock, the
Trustee shall cause the Company to issue an appropriate stock certificate to the
persons entitled thereto, to be delivered to such person by the Trustee,
provided, however, that the Trustee and the Company shall comply with the
provisions of the Plan relating to the repurchase of Company stock by the Trust
or the Company. Any cash distribution shall be made by the Trustee furnishing a
check to the Participant. The Trustee shall have no obligation to search for or
ascertain the whereabouts of any payee or distributee of benefits from the Trust
Fund unless required by the Plan, Code or ERISA;

(h) To vote Employer Securities as provided in the Plan, and any other stocks,
bonds or other securities held in the Trust, or otherwise consent to or request
any action on the part of the issuer in person, by proxy or power of attorney;

(i) To contract or otherwise enter into transactions between itself, as Trustee,
and the Company or any Employer, or any Company shareholder or other individual,
for the purpose of acquiring or selling Employer Securities and, subject to the
provisions of Section 2.03 herein and the Plan, to retain such Employer
Securities under the Plan; provided that in the event that the Company, in its
sole discretion, registers the Employer Securities under the Securities Act of
1933 and/or qualifies the Employer Securities under the “Blue Sky” laws of any
state or states, then such registration or qualification will be made in
accordance with applicable laws;

(j) To compromise, contest, arbitrate, settle or abandon claims and demands by
or against the Trust and Trust Fund;

(k) To begin, maintain or defend any litigation necessary in connection with the
investment, reinvestment and administration of the Trust, and, to the extent not
paid from the Trust Fund and subject to Section 9.01 herein, the Employers shall



--------------------------------------------------------------------------------

indemnify the Trustee against all expenses and liabilities reasonably sustained
or anticipated by it by reason thereof (including reasonable attorneys’ fees);

(l) To retain any funds or property subject to any dispute without liability for
the payment of interest, or to decline to make payment or delivery thereof until
final adjudication is made by a court of competent jurisdiction;

(m) To report to the Company as of the last day of each Plan Year, as of any
Accounting Date (or as soon thereafter as practicable), or at such other times
as may be required under the Plan, the then net worth of the Trust Fund, which
is the fair market value of all property held in the Trust Fund, reduced by any
liabilities other than liabilities to Participants (and their Beneficiaries) in
the Plan, as determined by the Trustee;

(n) To furnish to the Company, the Employers, and the ESOP Committee an annual
statement of account or accounts for such periods as may be required under the
Plan, showing the condition of the Trust Fund and the net worth of the Trust
Fund at the end of the Plan Year, all investments, receipts, disbursements and
other transactions made by the Trustee during the Plan Year covered by the
statement, and such other information as the Trustee may possess which the
Company requires in order to comply with Section 103 of ERISA. The Trustee shall
keep accurate accounts of all investments, earnings thereon, and all accounts,
books and records related to such investments shall be open to inspection by any
person designated by the Company or the Employer at reasonable times and may be
audited from time to time by any person or persons as the Company or the
Employer may specify in writing. All accounts of the Trustee shall be kept on an
accrual basis. If, during the term of this Trust, the Department of Labor issues
Regulations under ERISA regarding the valuation of Employer Securities or other
assets for purposes of the reports required by ERISA, the Trustee shall use such
valuation methods for purposes of the accounts described by this subparagraph.
If there is not a generally recognized market (as contemplated by
Section 3(18)(A) of ERISA) for shares of Employer Securities, as determined by
the Trustee, all valuations of such securities shall be made by an “Independent
Appraiser” (as described in Section 401(a)(28)(C) of the Code) retained by the
Trustee, and reviewed and finalized by the Trustee, in accordance with
Section 3(18)(B) of ERISA. The Company may approve such accounting by written
notice of approval delivered to the Trustee or by failure to express objection
to such accounting in writing delivered to the Trustee within sixty (60) days
from the date upon which the accounting was delivered to the Company. Nothing
herein shall require the Company to approve or otherwise determine the
correctness of the Trustee’s valuation of Employer Securities. Upon the receipt
of a written approval of the accounting, or upon the passage of the period of
time within which objection may be filed without written objections having been
delivered to the Trustee, such accounting shall be deemed to be approved, and
the Trustee shall be released and discharged as to all items, matters and things
set forth in such account, as fully as if such accounting had been settled and
allowed by decree of a court of competent jurisdiction in an action or
proceeding in which the Trustee, the Company and all persons having or claiming
to have any interest in the Trust Fund or under the Plan were parties;



--------------------------------------------------------------------------------

(o) To pay any estate, inheritance, income or other tax, charge or assessment
attributable to any benefit which it shall or may be required to pay or withhold
taxes; and to require before making any payment such release or other document
from any taxing authority and such indemnity from the intended payee or
distributee as the Trustee shall deem necessary for its protection;

(p) To employ and to reasonably rely upon information and advice furnished by
agents, attorneys, independent appraisers, independent financial advisors,
accountants or other persons of its choice for such purposes as the Trustee
considers desirable;

(q) To assume, until advised to the contrary, that the Trust evidenced by this
Agreement is qualified under Section 401(a) of the Code and is entitled to tax
exemption under Section 501(a) of the Code;

(r) To exercise any options, subscription rights and other privileges with
respect to the Trust Fund, subject to the provisions of Article III herein, to
manage, sell, contract to sell, grant options to purchase, convey, exchange,
transfer, abandon, improve, repair, insure, lease for any term even though
commencing in the future or extending beyond the term of the Trust, and
otherwise deal with all property, real or personal, in such manner, for such
considerations and on such terms and conditions as the Trustee decides;

(s) To register ownership of any securities or other property held by it in its
own name, with or without the addition of words indicating that such securities
are held in a fiduciary capacity, and may hold any securities in bearer form,
but the books and records of the Trustee shall at all times reflect that all
such investments are part of the Trust;

(t) To perform any and all other acts which are necessary or appropriate for the
proper management, investment and distribution of the Trust Fund;

(u) To borrow money, to assume indebtedness, extend mortgages and encumber by
mortgage or pledge; provided, however, if any loan transaction is with a
Disqualified Person or a Disqualified Person guarantees a loan to the Plan or
Trust, the following terms and conditions apply to such loan:

(i) The Trust will use the proceeds of a loan within a reasonable time after
receipt only for any of the following purposes: (i) to acquire Employer
Securities, (ii) to repay such loan, or (iii) to repay a prior Exempt Loan. No
financed Employer Securities may be subject to a put, call or other option, or
buy-sell or similar arrangement while held by and when distributed from the
Trust, whether or not the Plan is then an employee stock ownership plan.

(ii) The interest rate of the loan may not be more than a reasonable rate of
interest.



--------------------------------------------------------------------------------

(iii) Any collateral the Trust pledges to the creditor must consist only of the
assets purchased by the borrowed funds and those assets the Trust used as
collateral on any prior Exempt Loan repaid with the proceeds of the current
Exempt Loan.

(iv) The creditor may have no recourse against the Trust under the loan except
with respect to such collateral given for the loan, contributions (other than
contributions of Employer Securities) that the Company makes to the Trust to
meet its obligations under the loan, and earnings attributable to such
collateral and the investment of such contributions. The Trustee must account
separately for such contributions and earnings on the books of account of the
Plan until the Trust repays the loan.

(v) In the event of default upon the loan, the value of Trust Assets transferred
in satisfaction of the loan must not exceed the amount of default, and if the
lender is a Disqualified Person, the loan must provide for transfer of Trust
Assets upon default only upon and to the extent of the failure of the Trust to
meet the payment schedule of the loan.

(vi) The Trustee must add and maintain all assets acquired with the proceeds of
an Exempt Loan in a suspense account. In withdrawing assets from the suspense
account, the Trustee will apply the provisions of Treasury Regulation
Section 54.4975-7(b)(8) and (15) as if all securities in the suspense account
were encumbered. Upon the payment of any portion of the loan, the Trustee will
effect the release of assets in the suspense account from encumbrances in
accordance with the Plan.

(v) Notwithstanding the foregoing, if the Plan ceases to be an employee stock
ownership plan after the Trust repays the Exempt Loan, the Leveraged Employer
Securities shall continue to be subject to the provisions of Treasury Regulation
Section 54.4975-7(b)(4), (10), (11) and (12) relating to put, call or other
options and to buy-sell or similar arrangements, except to the extent these
Regulations are inconsistent with Code Section 409(h).

Sec. 2.05. RESPONSIBILITY OF TRUSTEE. The powers, duties and responsibilities of
the Trustee shall be limited to those set forth in this Trust and the Plan, or
as later agreed upon by the Trustee and the Company in writing, and nothing
contained in the Plan shall by implication be deemed to impose any additional
powers, duties or responsibilities on the Trustee.

Sec. 2.06. COMPENSATION AND EXPENSES. The Trustee is authorized to pay from the
Trust Fund all expenses reasonably incurred by the Trustee, to the extent such
fees and expenses are for the ordinary and necessary administration and
operation of the Trust, including its compensation, compensation to any agents
employed by the Trustee and any reasonable accounting and reasonable legal
expenses. If the Trustee is to pay such expenses from the Trust Fund but there
are not sufficient amounts in the Trust Fund to pay such expenses, the Trustee
has the right, to the extent the Company does not



--------------------------------------------------------------------------------

pay such expenses, (i) to offset the amounts due to it against the Trust Fund
and the Trustee shall be authorized to sell Trust assets of the Trust Fund; or
(ii) to put Employer Securities to the Company pursuant to Section 3.05 hereof,
to the extent necessary to obtain sufficient cash to pay such expenses. Any fee
or expense paid directly or indirectly by the Company shall not be considered an
Employer Contribution to the Trust, provided the fee or expense relates to the
ordinary and necessary administration of the Trust.

Sec. 2.07. CONTINUATION OF POWERS UPON TRUST TERMINATION. Notwithstanding
anything to the contrary in this Agreement, upon termination of the Trust, the
powers, rights and duties of the Trustee hereunder shall continue until all
Trust Assets have been liquidated and distributed out of the Trust.

ARTICLE III

PROVISIONS RELATED TO INVESTMENT OF TRUST FUND

Sec. 3.01. INVESTMENT OF TRUST FUND. Any cash received by the Trust as Employer
Contributions or as Income of the Trust Fund attributable to the Unallocated
Employer Securities Account or Unallocated General Investment Account which is
not applied to fund the Current Obligations of the Trust, if any, shall be
either held in the Unallocated General Investments Account or Profit Sharing
Portion to be invested in the discretion of the Trustee in accordance with the
investment policy established by the Trustee, or shall be applied to the payment
of non-Current Obligations or General Obligations of the Trust. All cash
received by the Trust as income attributable to Participant Employer Securities
Accounts and Participant General Investments Accounts shall be invested as soon
as practicable after receipt by the Trust in a diversified manner in investments
selected by the Trustee. In making payments in respect of Current Obligations,
non-Current Obligations, or General Obligations of the Trust, the Trustee shall
use income and Employer Contributions as is specified in the Plan. The Trustee
is authorized to purchase Employer Securities with Trust Assets held in the
Participant’s General Investments Accounts, and the Unallocated General
Investments Account. The Trustee is further authorized to purchase Employer
Securities from the Company or from any shareholder, and the Employer Securities
may be outstanding, newly issued or treasury stock. Whenever investment in
Employer Securities of amounts held in the Trust Fund is required or permitted
hereunder, such investment may be accomplished by a sale within the Trust.
Specifically, the Employer Securities Accounts of Participants, Former
Participants, Alternate Payees, and Beneficiaries who have become entitled to
cash distributions hereunder may be liquidated by an exchange for assets held in
other Accounts of the Plan, including the Profit Sharing Portion. All purchases
or exchanges of Employer Securities shall be for no more than “adequate
consideration,” as defined in Section 3(18) of ERISA. The Trustee shall not
invest or reinvest any cash held in the Account of a Participant in Employer
Securities following the date the Participant Separates from Service for any
reason provided that the Company has notified the Trustee in writing of the
Participant’s Separation from Service. However, the Trustee may continue to hold
Employer Securities existing in the Participant Employer Securities Account of a
Participant. If there is no generally recognized market for Employer Securities,
“adequate consideration” shall mean the fair market value of such Employer



--------------------------------------------------------------------------------

Securities, determined in good faith by the Trustee. Pending such investment or
application of cash, the Trustee may invest the cash in accordance with
Article II hereof or may retain cash uninvested without liability for interest
if it is prudent to act in such a manner.

Sec. 3.02. STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS. Any
Employer Securities received by the Trust as a stock split or as a result of a
reorganization or other recapitalization of the Company (collectively referred
to as “stock split”) shall be allocated in accordance with the terms of the Plan
as of each Accounting Date under the Plan. If the Plan does not address the
allocation of a stock split, the Trustee shall allocate the stock split in
proportion to the Employer Securities to which they are attributable. Cash or
stock in kind Dividends received by the Trustee shall be reinvested in
accordance with the terms of the Plan.

Sec. 3.03. VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS. Employer Securities
held in the Trust Fund shall be voted, tendered and exchanged by the Trustee in
the manner set forth in the Plan and consistent with its duties described in
Section 2.03 herein.

Sec. 3.04. DISTRIBUTION OF TRUST FUND. The Trustee shall make all distributions
under the Plan.

Sec. 3.05. PUT OPTION. If (i) the distribution of a Participant’s Employer
Securities Account is to be made in cash, (ii) a distribution of Employer
Securities is to be made pursuant to the Plan, (iii) the Trustee is required to
diversify a Participant’s Employer Securities Account pursuant to the Plan, or
(iv) the Trustee expects to incur substantial Trust expenses which will not be
paid directly by the Employer, and the Trustee determines that the Trust Fund
has insufficient cash to make anticipated distributions or fund diversification
elections or pay Trust expenses, the Trustee shall have a “put option” on
Employer Securities it holds to put such Employer Securities to the Company
pursuant to the Plan for the purpose of making such anticipated distributions,
diversifications of Participant Employer Securities Accounts, and paying such
expenses and the Company agrees to honor such put and purchase the Employer
Securities as put to it by the Trustee. The Trustee will price the put of the
Employer Securities for an amount that is not less than “adequate consideration”
as that term is defined in ERISA Section 3(18), and on terms that are fair to
the Plan from a financial point of view.

Sec. 3.06. PARTICIPANT LOANS. If provided for by the Plan, loans to Participants
shall be granted and administered by the ESOP Committee. The Trustee shall
distribute cash to Participants who are granted loans in such amounts and at
such times as directed by the ESOP Committee. The Trustee shall have no
responsibility to ascertain whether a loan complies with the provisions of the
Plan or applicable law, for the decision of the ESOP Committee to grant a loan,
or for the collection and repayment of a loan.



--------------------------------------------------------------------------------

Sec. 3.07. INACTIVE PARTICIPANT. Any part of an Inactive Participant’s Account
Balance which is retained in the Trust may be converted into cash at the
direction of the ESOP Committee. Upon such direction, the Trustee or Custodian
shall convert an Inactive Participant’s Employer Securities Account (in whole or
in part) into cash (i) during any Plan Year following the close of the Plan Year
in which the Inactive Participant Separated from Service for any reason,
provided at such time the Trust has an adequate amount of cash to convert (in
whole or part) the Inactive Participant’s Employer Securities Account; or
(ii) during any Plan Year in which an allocation to an S Corporation
Disqualified Person could result in a Nonallocation Year, prior to such
allocation and solely to the extent required to prevent a Nonallocation Year
from occurring. The value of the Inactive Participant’s Employer Securities
Account is determined either as of the end of the Plan Year in which the
Inactive Participant Separated from Service, the end of the Plan Year
immediately preceding the potential Nonallocation Year, or as of the more recent
valuation, if any. Such amount of cash shall be invested by the Trustee in its
discretion in accordance with any investment policy established by the Trustee.
However, except in the case of reemployment, none of the Inactive Participant’s
Account will be credited with any further Employer Contributions, Forfeitures,
Dividends or gain on the sale of Employer Securities held in the Unallocated
Employer Securities Account.

All such conversions to cash shall be made on a nondiscriminatory basis. The
intent of this provision is that the Participant Accounts of active Participants
should be invested in Employer Securities to the greatest extent possible within
the assets available to the Trust, and that the Participant Accounts of Inactive
Participants should be diversified to the greatest extent possible within the
assets available to the Trust into investments other than Employer Securities,
consistent with the requirement, if applicable, that all distributions be made
in the form of Employer Securities. For purposes of the conversion described in
this Section 3.07, the Trustee shall determine the value of the Inactive
Participant’s Employer Securities Account as of the most recent Valuation Date.
The Trustee shall invest such amounts converted into cash in a diversified
manner as required herein.

ARTICLE IV

VALUATION OF TRUST FUND

The Trustee shall value the Trust Fund in accordance with the Plan.

ARTICLE V

NO REVERSION TO EMPLOYER

No part of the corpus or income of the Trust Fund shall revert to any Employer
or be used for, or diverted to, purposes other than for the exclusive benefit of
Participants and other persons entitled to benefits under the Plan, provided,
however, that:

(a) Each Employer Contribution under the Plan is conditioned on the
qualification of the Plan as applied to that Employer under Sections 401(a) and
4975(e)(7) of the Code



--------------------------------------------------------------------------------

and if the Plan does not so qualify, the Trustee shall return to that Employer
the amount of such contribution and any increment thereon within one calendar
year after the date that qualification of the Plan, as applied to that Employer,
is denied, but only if the application for qualification is submitted within the
time prescribed by law.

(b) If, upon termination of the Plan with respect to any Employer, any amounts
are held in a Code Section 415 suspense account which are attributable to the
contributions of such Employer and such amounts may not be credited to the
Accounts of Participants, such amounts will be returned to that Employer as soon
as practicable after the termination of the Plan with respect to that Employer
to the extent permitted by the Code and ERISA.

(c) Employer Contributions under the Plan are conditioned upon the deductibility
thereof under Section 404 of the Code, and, to the extent any such deduction of
an Employer is disallowed by the Internal Revenue Service, the Trustee shall
return the amount of the contribution (to the extent disallowed), reduced by the
amount of any losses thereon, to the Employer within one year after the date the
deduction is disallowed.

(d) If a contribution or any portion thereof is made by an Employer by a mistake
of fact, the Trustee shall return the amount of the contribution or such
portion, reduced by the amount of any losses thereon, to the Employer within one
year after the date of payment to the Trustee.

Notwithstanding the foregoing, the Trustee has no responsibility as to the
sufficiency of the Trust Fund to provide any distribution to an Employer under
this Article V.

ARTICLE VI

CHANGE OF TRUSTEE

Sec. 6.01. RESIGNATION OF THE TRUSTEE. A Trustee may resign his or her position
at any time by giving thirty (30) days advance written notice to the Company,
unless such notice period is waived by the Company. In the event of such
resignation, a successor trustee will be appointed and, if applicable, the
retiring Trustee shall transfer the Trust Fund, less such amounts as may be
reasonable and necessary to cover its compensation and expenses. In the event
the Company fails to appoint a successor trustee within thirty (30) days of
receipt of written notice of resignation, the Trustee reserves the right to seek
the appointment of a successor trustee from a court of competent jurisdiction.
The Trustee shall have no duties, responsibilities or liability with respect to
the acts or omissions of any successor trustee.

Sec. 6.02. REMOVAL OF THE TRUSTEE. The Company may remove a Trustee by hand
delivering or by mailing by registered or certified mail, addressed to such
Trustee at his or her or its last known address, with at least thirty (30) days
advance written notice of removal, subject to providing the removed Trustee with
satisfactory written evidence of the appointment of a successor Trustee and of
the successor Trustee’s acceptance of the trusteeship. In the event of such
removal, a successor trustee will be appointed and, if necessary, the retiring
Trustee shall transfer the Trust Fund, less such



--------------------------------------------------------------------------------

amounts as may be reasonable and necessary to cover its compensation and
expenses. If two or more persons hold the position of Trustee, in the event of
the removal of one such person, during any period the selection of a replacement
is pending, or during any period such person is unable to serve for any reason,
the remaining person or persons will act as the Trustee.

Sec. 6.03. DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. If
the Trustee resigns or is removed, the Trustee shall promptly transfer and
deliver the assets of the Trust Fund to the successor Trustee, and may reserve
such amount to provide for the payment of all fees and expenses, or taxes then
or thereafter chargeable against the Trust Fund, to the extent not previously
paid by the Employers. The Employers shall be obligated to reimburse the Trust
for any amount reserved by the Trustee. Each successor Trustee shall succeed to
the title to the Trust Fund vested in the predecessor Trustee without the
signing or filing of any further instrument, but any resigning or removed
Trustee shall execute all documents and do all acts necessary to vest such title
or record in any successor Trustee. Each successor Trustee shall have all the
powers, rights and duties conferred by this Trust as if originally named
Trustee. No successor Trustee shall be personally liable for any act or failure
to act of a predecessor Trustee, except as required by ERISA. With the approval
of the Company, a successor Trustee may accept the account rendered and the
property delivered to it by its predecessor Trustee as a full and complete
discharge to the predecessor Trustee without incurring any liability or
responsibility for so doing.

Sec. 6.04. FILLING TRUSTEE VACANCY. The Company shall fill a vacancy in the
office of Trustee as soon as practicable by a writing filed with the person or
entity appointed to fill the vacancy.

ARTICLE VII

ADDITIONAL EMPLOYERS

In addition to the requirements of the Plan, any Related Employer may become a
party to this Trust Agreement, by:

(a) filing with the Company and the Trustee a copy of a resolution of its Board
of Directors to that effect; and

(b) filing with the Trustee a copy of a resolution of the Board of Directors of
the Company consenting to such action.

ARTICLE VIII

AMENDMENT AND TERMINATION

Sec. 8.01. AMENDMENT. While the Company expects and intends to continue the
Trust, the Company reserves the right to amend the Trust at any time pursuant to
an action of the Board of Directors of the Company. However, no amendment shall
change the rights, duties and liabilities of the Trustee under the Trust without
its prior written agreement, nor reduce a Participant’s benefits to less than
the amount such Participant would be entitled to receive if such Participant had
resigned from the employ of the



--------------------------------------------------------------------------------

Employer on the date of the amendment unless otherwise required or permitted by
the Code or ERISA. Amendments to the Trust shall be in writing and shall be
effective upon execution of such amendments by both the Company and the Trustee
unless otherwise agreed.

Sec. 8.02. TERMINATION. The Trust may be terminated as to all Employees on any
date specified by the Company. The Trust will terminate as to any Employer on
the first to occur of the following:

(a) the date it is terminated by that Employer;

(b) the date such Employer’s contributions, or contributions on its behalf to
the Trust, are completely discontinued;

(c) the date such Employer is judicially declared bankrupt under Chapter 7 of
the U.S. Bankruptcy Code; or

(d) the dissolution, merger, consolidation, or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, with the consent of the Company, such arrangements may be made whereby the
Trust will be continued by any successor to that Employer or any purchaser of
all or substantially all of that Employer’s assets, in which case the successor
or purchaser will be substituted for that Employer under the Trust.

The Trustee’s powers upon termination as described above will continue until
liquidation of the Trust Fund, or the portion thereof attributable to an
Employer, as the case may be. Upon termination of this Trust, the Trustee shall
first reserve such reasonable amounts as it may deem necessary to provide for
the payment of any expenses or fees then or thereafter chargeable to the Trust
Fund. Subject to such reserve, the balance of the Trust Fund shall be liquidated
and distributed by the Trustee to or for the benefit of the Participants or
their Beneficiaries, after compliance with the Plan and applicable requirements
of ERISA, as amended from time to time, or other applicable law, accompanied by
a certification that the disposition is in accordance with the terms of the Plan
and the Trustee needs not question the propriety of such certification. The
Company shall have full responsibility to see that such distribution is proper
and within the terms of the Plan and this Trust. Any Employer Securities
remaining subject to pledge will be used to repay the Exempt Loan but only to
the extent permitted under ERISA and the Code.

ARTICLE IX

INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND

APPOINTMENT OF ANCILLARY TRUSTEE

Sec. 9.01. INDEMNIFICATION

(a) Indemnification. For purposes of this Section 9.01, the term “Indemnitees”
shall mean the Trustee and its officers, directors, employees, and agents.
Subject to the applicable provisions of ERISA, the Company and all Related
Employers shall indemnify the Indemnitees for any past or present loss, cost,
expense, or other damage, including attorney’s fees, suffered by any of the
Indemnitees resulting from or incurred with respect



--------------------------------------------------------------------------------

to any legal proceedings related in any way to the performance of services by
any one or more of the Indemnitees pursuant to this Agreement. The
indemnification provided for in this Section 9.01 shall extend to: (a) any
action taken or not taken by any of the Indemnitees whether or not at the
direction or request of the ESOP Committee, Investment Manager, or of any agent
of the ESOP Committee; and (b) all reasonable costs and expenses incurred by the
Indemnitees in enforcing the indemnification provisions of this Section 9.01,
including reasonable attorney’s fees and court costs. However, these
indemnification provisions shall not apply to the extent that any loss, cost,
expense, or damage with respect to which any of the Indemnitees shall seek
indemnification is held by a court of competent jurisdiction, in a final
judgment from which no appeal is taken, to have resulted either from the gross
negligence, bad faith, or willful misconduct of one or more of the Indemnitees.
In the event there is any conflict between the provisions of this Section 9.01
and the Trustee Engagement Agreement, the terms of this Trust Agreement shall
control.

(b) Defense of Actions.

(i) Notice and Assumption of Defense. If one or more of the Indemnitees receives
notice of any legal proceeding with respect to which indemnification may be
sought against the Company pursuant to Section 9.01(a) (a “Proceeding”), the
Indemnitees shall notify the Company of the Proceeding in writing within thirty
(30) days of their receipt of notice of the commencement of the Proceeding.
However, failure by the Indemnitees to so notify the Company shall not relieve
the Company from any liability, except to the extent that the failure to notify
the Company shall actually have prejudiced the defense of any Proceeding. The
Company will be entitled to assume the defense of the Proceeding with counsel
reasonably satisfactory to the Indemnitees or to otherwise participate in the
Proceeding. If the Company elects to assume the defense of the Proceeding, it
then shall pay all costs of defense.

(ii) Reimbursement of Expenses. The Company shall reimburse the Indemnitees for
all reasonable costs of investigation, of testifying at any hearing, of
responding to discovery proceedings, and of consulting with the Company or the
attorneys for the Company. The Indemnitees shall have the right to employ their
own counsel in any Proceeding, and the reasonable fees and reasonable expenses
of the Indemnitees’ counsel shall be paid by the Company as they are incurred,
if any one or more of the following conditions are satisfied:

(1) The employment by the Indemnitees of their own counsel shall be authorized
by the Company;

(2) The Indemnitees are advised by their counsel that there may be one or more
legal defenses available to them which are different from or additional to
defenses available to the Company (in which case the Company shall not have the
right to assume the defense of the Proceeding on behalf of the Indemnitees);



--------------------------------------------------------------------------------

(3) The Indemnitees shall be informed by their counsel that a conflict exists
with the counsel selected by the Company; or

(4) As otherwise provided in the Trustee Engagement Agreement.

(c) Governmental Investigations. The provisions of this Section 9.01 shall apply
if any governmental or private commission or regulatory authority shall
investigate any of the Indemnitees, or shall require any of the Indemnitees to
testify at any hearing or in connection with any investigation, regarding the
performance of services by the Indemnitees pursuant to this Trust Agreement.
Investigations covered by this Section 9.01 shall include, but shall not be
limited to, investigations conducted by any agency of the United States or of
the legislature of any state, or by a stock exchange or other entity having
authority to investigate or regulate similar to that of a stock exchange. In the
case of any investigation, the Indemnitees shall have the right to employ
separate counsel to represent them, and the Company shall pay the reasonable
fees and expenses of the Indemnitees’ counsel as they are incurred. The Trustee
agrees that it shall reasonably cooperate with the Company in connection with
any investigation.

(d) Additional Agreements. The Trustee and the Company may also enter into
additional letter agreements further delineating the indemnification agreement
of this Section 9.01, provided the letter agreement is consistent with and does
not violate ERISA.

Sec. 9.02. LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, ANCILLARY TRUSTEE OR
INDEPENDENT FIDUCIARY APPOINTED. The Trustee shall not be liable for the acts or
omissions of any Investment Manager or an ancillary trustee appointed by the
Company, nor shall the Trustee be under any obligation to invest or reinvest or
otherwise manage any asset of the Trust Fund which is subject to the management
of a properly appointed Investment Manager or ancillary trustee. The Trustee,
the Company and any properly appointed Investment Manager or ancillary trustee
may execute a letter agreement pursuant to Section 9.03 herein as a part of this
Trust delineating duties, responsibilities and liabilities of the Investment
Manager or ancillary trustee with respect to any part of the Trust Fund under
the control of the Investment Manager or ancillary trustee.

The limitation on liability described in this Section 9.02 also applies to the
acts or omissions of an ancillary trustee or independent fiduciary properly
appointed under Section 9.03 hereof. However, if a Trustee, pursuant to the
delegation described in Section 9.03 hereof, appoints an ancillary trustee, the
Trustee is responsible for the periodic review of the ancillary trustee’s
actions and must exercise its delegated authority in accordance with the terms
of the Trust and in a manner consistent with ERISA. The Company, the Trustee and
an ancillary trustee may execute a letter agreement as a part of this Trust
delineating any indemnification agreement between the parties.

Sec. 9.03. APPOINTMENT OF AN INVESTMENT MANAGER OR AN ANCILLARY TRUSTEE. The
Company, in writing, may appoint (subject to the written consent of the Trustee)
any person or trust company in any state to act as an Investment



--------------------------------------------------------------------------------

Manager or as an ancillary trustee with respect to a designated portion of the
Trust Fund. An Investment Manager or ancillary trustee must acknowledge in
writing its acceptance of the terms and conditions of its appointment as an
Investment Manager or as an ancillary trustee and its fiduciary status under
ERISA. The Investment Manager and ancillary trustee have the rights, powers,
duties, and discretion as the Company may delegate, subject to any limitations
or directions specified in the instrument evidencing appointment of the
Investment Manager or ancillary trustee and to the terms of the Trust or of
ERISA. The investment powers delegated to the Investment Manager or to the
ancillary trustee may include any investment powers available under Section 2.04
or Section 3.03 hereof, including but not limited to, the right to invest or
reinvest any portion of the assets of the Trust Fund in Employer Securities and
to invest or reinvest any portion of the assets of the Trust Fund in a common
trust fund, as described in Code Section 584, or in any collective investment
fund, the provisions of which govern the investment of such assets and which the
Trust incorporates by this reference, but only if the Investment Manager or
ancillary trustee is a bank or similar financial institution supervised by the
United States or by a State and the ancillary trustee (or its affiliate, as
defined in Code Section 1504) maintains the common trust fund or collective
investment fund exclusively for the collective investment of money contributed
by the ancillary trustee (or its affiliate) in a trustee capacity and which
conforms to the rules of the Comptroller of the Currency.

The Investment Manager or ancillary trustee may resign its position at any time
by providing at least thirty (30) days advance written notice to the Company and
the Trustee, unless the Company waives this notice requirement. The Company, in
writing, may remove an Investment Manager or ancillary trustee at any time. In
the event of resignation or removal, the Company may appoint another Investment
Manager or ancillary trustee, return the assets to the control and management of
the Trustee, or receive such assets in the capacity of the Investment Manager or
ancillary trustee. The Company, with the prior written consent of the Trustee,
may delegate its responsibilities under this Section 9.03 herein to the Trustee.

If the U.S. Department of Labor (the “Department”) requires engagement of an
independent fiduciary to have control or management of all or a portion of the
Trust Fund, the Company will appoint such independent fiduciary, as directed by
the Department. The independent fiduciary will have the duties,
responsibilities, and powers prescribed by the Department and will exercise
those duties, responsibilities, and powers in accordance with the terms,
restrictions, and conditions established by the Department and, to the extent
not inconsistent with ERISA, the terms of the Plan. The independent fiduciary
must accept its appointment in writing and must acknowledge its status as a
fiduciary of the Plan.

Sec. 9.04. PARTIES TO LITIGATION. Except as otherwise provided by ERISA, no
Participant or Beneficiary is a necessary party or is required to receive notice
of process in any court proceeding involving the Plan, the Trust, the Trust Fund
or any fiduciary of the Plan. Any final judgment entered in any proceeding will
be conclusive as to the parties over which the court entering the judgment has
jurisdiction.



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Sec. 10.01. DISAGREEMENT AS TO ACTS. If there is a disagreement between the
Trustee and anyone as to any act or transaction reported in any accounting, the
Trustee shall have the right to have its own account settled by a court of
competent jurisdiction.

Sec. 10.02. PERSONS DEALING WITH TRUSTEE. No person dealing with the Trustee
shall be required to see to the application of any money paid or property
delivered to the Trustee, or to determine whether or not the Trustee is acting
pursuant to any authority granted to it under the Trust or the Plan.

Sec. 10.03. THIRD PARTY AND MULTIPLE TRUSTEES. No person dealing with the
Trustee is obligated to see to the proper application of any money paid or
property delivered to the Trustee, or to inquire whether the Trustee has acted
pursuant to any of the terms of the Trust and Plan. Each person dealing with the
Trustee may act upon any notice, request or representation in writing by the
Trustee, or by the Trustee’s duly authorized agent, and is not liable to any
person in so acting. The certificate of the Trustee that it is acting in
accordance with the Trust and Plan will be conclusive in favor of any person
relying on the certificate. If more than two persons act as Trustee, a decision
of the majority of such persons controls with respect to any decision regarding
the administration or investment of the Trust Fund, or any portion of the Trust
Fund with respect to which such persons act as Trustee. However, the signature
of only one Trustee is necessary to effect any transaction on behalf of the
Trust.

Sec. 10.04. BENEFITS MAY NOT BE ASSIGNED OR ALIENATED. The interests of
Participants, Beneficiaries and other persons entitled to benefits under the
Trust and Plan are not subject to the claims of their creditors and may not be
voluntarily or involuntarily assigned, alienated or encumbered, except as
allowed pursuant to Code Section 401(a)(13) to the extent that any such
interests are subject to a qualified domestic relations order, as defined in
Section 414(p) of the Code.

Sec. 10.05. EVIDENCE. Evidence required of anyone under the Trust may be by
certificate, affidavit, document or other instrument which the person acting in
reliance thereon considers pertinent and reliable, and signed, made or presented
by the proper party.

Sec. 10.06. WAIVER OF NOTICE. Any notice required under the Trust or Plan may be
waived in writing by the person entitled thereto.

Sec. 10.07. COUNTERPARTS. The Trust may be executed in any number of
counterparts, each of which shall be deemed an original and no other
counterparts need be produced.

Sec. 10.08. GOVERNING LAWS AND SEVERABILITY. The validity of this Trust, and the
validity and effect of all property transferred to the Trustee shall be
determined by reference to the laws of the State of Georgia to the extent that
such laws



--------------------------------------------------------------------------------

are not preempted by the laws of the United States of America. The
interpretation and construction of this Trust and all other matters concerning
the rights and duties of the Company and the Trustee shall be determined by
reference to the laws of the State in which the Trust is being administered from
time to time to the extent such laws are not preempted by the laws of the United
States of America. If any provision of the Trust or Plan is held illegal or
invalid, the illegality or invalidity shall not affect the remaining provisions
of the Trust and Plan, but shall be severable, and the Trust and Plan shall be
construed and enforced as if the illegal or invalid provision had never been
inserted herein.

Sec. 10.09. SUCCESSORS. The Trust shall be binding on the Company, Employer and
any successor thereto by virtue of any merger, sale, dissolution, consolidation
or Participating Employer reorganization, on the Trustee and its successor and
on all persons entitled to benefits under the Plan and their respective heirs
and legal representatives.

Sec. 10.10. ACTION. Any action required or permitted to be taken by the Company
under the Trust shall be by resolution of its Board of Directors or by a person
or persons authorized by resolution of its Board of Directors. The Trustee shall
not recognize or take notice of any appointment of any representative of the
Company unless and until the Company shall have notified the Trustee in writing
of such appointment and the extent of such representative’s authority. The
Trustee may assume that such appointment and authority continue in effect until
it receives written notice to the contrary from the Company. Any action taken or
omitted to be taken by the Trustee by authority of any representative of the
Company within the scope of his or her authority shall be as effective for all
purposes hereof as if such action or nonaction had been authorized by the
Company.

Sec. 10.11. CONFORMANCE WITH PLAN. Unless otherwise indicated in the Trust, all
capitalized terms herein shall have the meaning as stated in the Plan. To the
extent provisions of the Plan and the Trust conflict, the provisions of the Plan
shall govern; provided, however, that the Trustee’s duties and obligations shall
be determined solely under the Trust.

Sec. 10.12. HEADINGS. The headings and sections of this Agreement are for
convenience or reference only and shall have no substantive effect on the
provisions of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Trustee, have caused this Trust Agreement to be signed on the 31st day of July,
2008, to be effective the 1st day of January, 2008.

 

“COMPANY”

APPALACHIAN BANCSHARES, INC.

By:

 

/s/ Danny Dukes

 

Danny Dukes, Chief Financial Officer

“TRUSTEE”

RELIANCE TRUST COMPANY, not in its corporate capacity but solely in its capacity
as trustee of the Appalachian Bancshares, Inc. Employee Stock Ownership Trust:

By:

 

/s/ Steve Martin

 

Steve Martin, Vice President